                                            Attorneys at Law
                        45 BROADWAY, SUITE 620, NEW YORK, NEW YORK 10006
                               TEL: (212) 248-7431 FAX: (212) 901-2107
                                  WWW.NYCEMPLOYMENTATTORNEY.COM
                                     A PROFESSIONAL LIMITED LIABILITY COMPANY
                                                                                  Memo Endorsed
January 8, 2020                                                   Application Granted.
                                                                  A rescheduled initial conference will be
Via ECF                                                           held on March 4, 2020 at 10:00 a.m.
Honorable Ona T. Wang
United States Magistrate Judge
                                                                  SO ORDERED.
Southern District of New York
500 Pearl Street, Courtroom 20D
New York, NY 10007

       Re:     Ostenfeld v. Newsela, Inc., et al.
               Case No.: 19-cv-06653-LTS-OTW                      _____________________________
                                                                  Ona T. Wang           1/8/2020
Dear Judge Wang:                                                  U.S. Magistrate Judge

       We represent the Plaintiff in the above referenced matter. We write Your Honor, in
conjunction with Defendants, to respectfully request an adjournment of the initial conference,
presently scheduled for January 15, 2019, and all pre-conference submissions.

        This is the third request for an adjournment of the initial conference. The previous requests
were necessitated by the deadline for Defendants to file their Answer and the Parties’ initial referral
to the Southern District of New York’s automatic mediation program. We make the current request
because the SDNY mediation, originally scheduled for January 8, 2020, was rescheduled to
February 25, 2020, due to a death in Plaintiff’s family. Accordingly, we believe that it would be
a prudent conservation of judicial time and resources to adjourn the initial conference until a date
after the scheduled mediation (in the event that mediation is not fruitful).

       We appreciate the Court’s consideration in this regard.


Respectfully Submitted,

PHILLIPS & ASSOCIATES PLLC


/s/ Gregory W. Kirschenbaum
Gregory W. Kirschenbaum, Esq.

cc:    Frederick J. Wilmer, Esq. and Brittany A. Gold, Esq., Attorneys for Defendants (via ECF)
